Fl LE
        HI CLriRIState v. Martines (Jose Figeroa), 90926-l




      The Court of Appeals reversed Martines's conviction.          State v. Figeroa
Martines, 182 Wash. App. 519,331 P.3d 105 (2014). The court did not decide the
probable cause question but held instead that the blood test was an unlawful
warrantless search.    The court reasoned that drawing blood and testing blood
constitute separate searches, each of which requires particular authorization, and
that the warrant here authorized only a blood draw. The State appealed, and we
accepted review. 181 Wash. 2d 1023, 339 P.3d 634 (2014). We also granted review
of Martines's contingent issue: whether probable cause existed to test Martines's

blood sample for drugs. !d.
       We reverse the Court of Appeals and reinstate Martines's conviction. We
hold that the warrant authorized the drawing and testing of Martines's blood for
both alcohol and drugs based on probable cause to believe Martines had committed

aDUI.
                      FACTS AND PROCEDURAL HISTORY
       The relevant facts are undisputed.         On June 16, 2012, officers observed
Martines driving his vehicle erratically on State Route 167. Martines's car veered
into another car, swerved into the median, and rolled over. An off-duty Tukwila

detective saw the collision and drove to the accident site. The detective observed
that Martines was stumbling, had slurred speech, and smelled like beer.          The

 detective, along with other witnesses, observed Martines crawl back into his
 vehicle, retrieve a bag, and throw it into a ditch. Martines later engaged in an




                                            -2-
State v. Martines (Jose Figeroa), 90926-l




altercation with a passenger from the other car. A King County Sheriffs deputy

arrived, and the deputy and the detective placed Martines in handcuffs.

      A Washington State trooper arrived to the scene moments later, interviewed

witnesses, and was debriefed by the detective.          The trooper took custody of
Martines and informed him he was under arrest for suspicion of DUI. The trooper

observed Martines had red, bloodshot eyes and smelled of alcohol. Martines told
the trooper he drank "'[o]ne Blue Moon'" beer that night. Verbatim Report of

Proceedings (VRP) (Nov. 5, 2012) at 20. The trooper located a bag in a nearby

ditch containing a Blue Moon cardboard six-pack container with only one
unopened beer bottle. VRP (Nov. 8, 2012) at 107-08.

       The trooper sought a search warrant to extract a blood sample from Martines
at a local hospital. His affidavit for probable cause stated:

              A sample of Martines, Jose Figeroa's blood, if extracted within a
       reasonable period of time after he/she last operated, or was in physical
       control of, a motor vehicle, may be tested to determine his/her current
       blood alcohol level and to detect the presence of any drugs that may have
       impaired his/her ability to drive ....
              The Legislature has specifically authorized the use of search
       warrants for blood in cases in which the implied consent statute applies.
       See RCW 46.20.308(1) ("Neither consent nor this section precludes a
       police officer from obtaining a search warrant for a person's breath or
       blood.") ....
              Therefore, I request authority to cause a sample of blood, consisting
       of one or more tubes to be extracted from the person of Martines, Jose
       Figeroa by a physician ....

Clerk's Papers (CP) at 97-99. The trooper obtained a warrant authorizing the

"extract[ion]" of a blood sample from Martines.          CP at 100-01. The warrant

indicated probable cause existed to believe Martines's blood contained evidence of


                                            -3-
State v. Martines (Jose Figeroa), 90926-l




the crime ofDUI under RCW 46.61.502. The warrant did not include any express

reference to testing of the blood sample.
      Pursuant to the search warrant, a blood sample was drawn from Martines at
a local hospital. The Washington State Patrol Toxicology Laboratory tested the
sample for the presence of alcohol and drugs. The test results indicated Martines
had a BAC of 0.061 and 0.062 at the time of the testing, which the toxicologist
estimated would have been 0.121 two hours after the accident. Martines's blood
also contained 0.05 milligrams per liter of diazepam, a central nervous depressant
and active ingredient in Valium, and 0.03 milligrams per liter of nordiazepam, also
a nervous system depressant and metabolite of diazepam.         Martines had been
previously convicted of vehicular assault while driving under the influence of an
intoxicant, a predicate offense for felony DUI under RCW 46.51.502(6)(b )(ii).
The State charged Martines with felony DUI.
       Martines moved to suppress all evidence of drugs or drug testing. He argued
there was no probable cause to test his blood sample for drugs because witnesses
observed only signs of alcohol intoxication. The State objected, arguing that in a

DUI context, testing seeks to determine the existence of an impairing substance,
which may be alcohol, drugs, or a combination of both. Further, the State argued
that once it obtains a blood sample through a lawful search, it may test the sample
for anything it deems appropriate. The trial court denied Martines's motion. The
court held that if probable cause exists to test for either alcohol or drugs, then
probable cause exists to test for both.       The evidence of alcohol and drugs in


                                            -4-
State v. Martines (Jose Figeroa), 90926-1




Martines's blood was admitted at trial, and the jury found Martines guilty of felony

DUI.

       On appeal, Martines raised a new issue of constitutional magnitude, arguing

that the blood test constituted a separate intrusion requiring specific authorization.

He retreated from his earlier concession that the warrant authorized the blood test

for alcohol. See CP at 5-6; see also VRP (Nov. 5, 2012) at 31 (Martines's counsel

stated during the suppression hearing, "I'm seeking to exclude just evidence of

drug testing."); Wash. Court of Appeals oral argument, State v. Figeroa Martines,

No.    64663-7-I    (Apr.    15,   2014),    at   0   mm.,   48   sec.,   https://www.

courts. wa. govI appellate_trial_courts/appellateDockets/index.cfm?fa=appellateDoc

kets. ShowOralArglist&courtiD=aO 1&DocketDate=20 140415 (Martines's counsel

conceded at oral argument that the warrant authorized drawing and testing of the

blood for alcohol: "The trooper quite properly sought and obtained a warrant for

the taking of blood from Mr. Martines and the testing of that blood for alcohol.").

       The Court of Appeals reversed Martines's conviction. Figeroa Martines,

182 Wash. App. 519. Relying on Skinner v. Railway Labor Executive's Ass'n, 489
U.S. 602, 616, 109 S. Ct. 1402, 103 L. Ed. 2d 639 (1989), the court held that
testing of a blood sample constitutes a separate search that requires express

authorization. Id. at 528. The court reasoned that testing of a blood sample

"intrudes upon a privacy interest that is distinct from the privacy interests in bodily

integrity and personal security that are invaded by a physical penetration of the




                                            -5-
State v. Martines (Jose Figeroa), 90926-l




skin." Id. at 530. The court held that the warrant did not authorize testing at all

and therefore the toxicology tests were an unlawful warrantless search. Id. at 532.

      The State petitioned to this court for review, which we granted. Figeroa

Martines, 181 Wash. 2d 1023. We also granted review of Martines's original issue,

which the Court of Appeals did not address: whether probable cause existed to test

Martines's blood sample for drugs, as opposed to alcohol.

                                     ANALYSIS

       We review de novo a trial court's legal conclusions on a motion to suppress.

State v. Hinton, 179 Wash. 2d 862, 867,319 P.3d 9 (2014).

       The Fourth Amendment to the United States Constitution provides that

warrants may be issued only upon a showing of "probable cause, supported by oath

or affirmation, and particularly describing the place to be searched, and the persons

or things to be seized."      Probable cause exists if the affidavit supporting the

warrant describes facts and circumstances sufficient to establish a reasonable

inference that a person is involved in criminal activity and that evidence of the

criminal activity can be found at the place to be searched. State v. Thein, 138
Wash. 2d 133, 140, 977 P.2d 582 (1999); see also State v. Kalakosky, 121 Wash. 2d
525, 536, 852 P.2d 1064 (1993) (noting probable cause is the proper determination

for the taking of a suspect's blood). "The standard of reasonableness to be applied

takes into consideration the special experience and expertise of the arresting

officer." State v. Fricks, 91 Wash. 2d 391, 398, 588 P.2d 1328 (1979).




                                            -6-
State v. Martines (Jose Figeroa), 90926-l




      We initially address Martines's contingent issue. He argues probable cause

did not exist to believe he was under the influence of drugs, as opposed to alcohol.

Martines notes the affidavit did not include any statement, fact, or suspicion that he

was specifically suspected of drug intoxication. He argues that probable cause to

suspect drug intoxication must be identified separately from probable cause to

suspect alcohol intoxication. As noted, the Court of Appeals did not address this

argument.

       We find the argument unconvincing. It ignores that an officer may suspect a

driver to be under the influence of alcohol or drugs, or a combination of both. The

implied consent statute expressly contemplates this:

       A person is guilty of driving while under the influence of intoxicating
       liquor, marijuana, or any drug if the person drives a vehicle within
       th1s state:
               (a) And the person has, within two hours after driving, an
       alcohol concentration of 0.08 or higher as shown by analysis of the
       person's breath or blood made under RCW 46.61.506; or
               (b) The person has, within two hours after driving, a THC
       [(tetrahydrocannabinol)] concentration of 5.00 or higher as shown by
       analysis of the person's blood made under RCW 46.61.506; or
               (c) While the person is under the influence of or affected by
       intoxicating liquor, marijuana, or any drug; or
               (d) Whlle the person is under the combined influence of or
       affected by intoxicating liquor, marijuana, and any drug.

RCW 46.61.502(1) (emphasis added).

       The warrant in this case was supported by probable cause to believe that

Martines committed DUI and that evidence of alcohol or drug consumption would

be found on his person. The trooper included the following observations in his

affidavit of probable cause: (1) Martines had a "strong odor of alcohol coming



                                            -7-
State v. Martines (Jose Figeroa), 90926-l




from his breath," (2) "[Martines] said he had one Blue Moon [beer]," (3) Martines

was observed throwing a bag into the bushes containing a six-pack container of
beer with one unopened beer bottle, which the trooper later recovered, (4) Martines

had "blood shot watery eyes," (5) Martines had "a flush face," (6) "[Martines]

walked in a slow and deliberate manner," (7) "[Martines] seemed off balance and

struck the door frame as he entered the [patrol] car." CP at 98.
       While the first three observations relate directly to alcohol intoxication, the

remaining observations support a finding of probable cause to believe that

Martines was under the influence of intoxicants-alcohol or drugs, or a

combination of both.        Further, the trooper may have believed Martines's

impairment was caused, in part, by drugs, since Martines stated he had only "one"
beer. Lastly, the trooper's affidavit stated his special experience and expertise in

detecting the effects of alcohol and drug impairment.

       Martines cites State v. Baldwin, 109 Wash. App. 516, 525, 37 P.3d 1220
(2001), for the proposition that probable cause needs to be separately identified for

drugs and alcohol in DUI cases. Martines is partially correct. Baldwin stands for

the proposition that if alcohol is ruled out as the cause of impairment, a blood draw

still requires probable cause to suspect drugs caused the impairment, at least in
part. Id. at 524-25. Thus, if alcohol is not suspected as a cause of impairment,

drug intoxication must be identified separately to draw blood. However, unlike in
Baldwin, alcohol was not ruled out as the cause of Martines's impairment. We

reject Martines's argument that probable cause to suspect drug intoxication must


                                            -8-
State v. Martines (Jose Figeroa), 90926-1




always be identified separately from probable cause to suspect alcohol

intoxication. The affidavit here was sufficient.
      Martines next argues that even if the warrant was supported by probable

cause to suspect alcohol and drugs, it lacked particularity to authorize blood
testing. The Court of Appeals accepted this argument, concluding the warrant's
language authorized only the drawing of a blood sample from Martines, not the
testing of that sample for drugs or alcohol. Martines, 182 Wash. App. at 531. The

court reasoned that absent express authorization to test the blood, a vague warrant
could potentially allow the State to "rummag[ e]" the blood sample for evidence
unrelated to DUI. !d. We disagree.
       The Fourth Amendment and article I, section 7 of our state constitution
require that "warrants describe with particularity the things to be seized." State v.
Riley, 121 Wash. 2d 22, 28, 846 P.2d 1365 (1993); State v. Perrone, 119 Wash. 2d 538,

545, 834 P.2d 611 (1992). This requirement "eliminates the danger of unlimited
discretion in the executing officer's determination of what to seize." Perrone, 119
Wash. 2d at 546.       Courts examine the purpose of the "particular description"
requirement to determine whether the description is valid. These purposes include
(1) preventing exploratory searches, (2) protecting against "seizure of objects on
the mistaken assumption that they fall within" the warrant, and (3) ensuring that

probable cause is present. !d. at 545.
       The warrant in this case authorized the "extract[ion]" of a blood sample

 from Martines, indicating probable cause existed to believe his blood contained


                                            -9-
State v. Martines (Jose Figeroa), 90926-1




evidence of DUI. CP at 100-01. The purpose of the warrant was to draw a sample

of blood from Martines to obtain evidence of DUI. It is not sensible to read the
warrant in a way that stops short of obtaining that evidence. A warrant authorizing

a blood draw necessarily authorizes blood testing, consistent with and confined to
the finding of probable cause. The only way for the State to obtain evidence of

DUI from a blood sample is to test the blood sample for intoxicants. See State v.
Grenning, 142 Wash. App. 518, 532, 174 P.3d 706 (2008) ("[I]t is generally

understood that a lawful seizure of apparent evidence of a crime using a valid

search warrant includes a right to test or examine the seized materials to ascertain
their evidentiary value."), aff'd, 169 Wash. 2d 47, 234 P.3d 169 (2010).

       The court erred in concluding the warrant was fatally deficient. The warrant

in this case was supported by probable cause to believe Martines's blood contained

evidence of DUI. We apply a commonsense reading to the warrant and conclude it

authorized not merely the drawing and storing of a blood sample but also the

toxicology tests performed to detect the presence of drugs or alcohol. See Perrone,
119 Wash. 2d at 549 ("Search warrants are to be tested and interpreted m a

commonsense, practical manner, rather than in a hypertechnical sense.").

       Lastly, the State argues the search was executed within the scope of the
warrant because it acted reasonably in testing the blood sample. Martines does not

address the permissible scope of the search, resting his arguments on the warrant's

lack of probable cause and particularity. We emphasize that police "must execute

a search warrant strictly within the bounds set by the warrant." State v. Kelley, 52


                                            -10-
State v. Martines (Jose Figeroa), 90926-1




Wn. App. 581, 585, 762 P.2d 20 (1988) (citing Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 394, 91 S. Ct. 1999, 29 L. Ed.
2d 619 (1971)). The nature of the items to be seized governs the permissible
degree of intensity for the search. State v. Lair, 95 Wash. 2d 706, 717, 630 P.2d 427
(1981).
       Here, the warrant referred to the extraction of a blood sample from Martines
to obtain evidence ofDUI. As discussed above, a warrant authorizing extraction of
a blood sample necessarily authorizes testing of that sample for evidence of the

suspected crime. The search in this case did not exceed the bounds of the search
warrant when a sample of Martines's blood was extracted and tested for
intoxicants.
                                    CONCLUSION
       We reverse the Court of Appeals. We hold that a warrant authorizing the

testing of a blood sample for intoxicants does not require separate findings of
probable cause to suspect drug and alcohol use so long as there is probable cause to
suspect intoxication that may be caused by alcohol, drugs, or a combination of
both. We further hold that the search warrant authorized testing Martines's blood

sample for intoxicants because it authorized a blood draw to obtain evidence of
DUI.




                                            -11-
State v. Martines (Jose Figeroa), 90926-1




WE CONCUR:




                                            -12-